PER CURIAM
In this workers’ compensation case, claimant contended that her claim was prematurely closed and that notice, pursuant to OAR 436-30-035(7), was inadequate. The Board addressed the merits of claimant’s contention without first addressing the alleged irregularity of the notice. Employer concedes that that issue should have been reached before reaching the merits of claimant’s contention. We accept the concession and remand to the Board for reconsideration.
Reversed and remanded for reconsideration.